Citation Nr: 0101254	
Decision Date: 01/17/01    Archive Date: 01/24/01

DOCKET NO.  99-24 311	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) 
in Roanoke, Virginia


THE ISSUE

Entitlement to an increased (compensable) rating for 
residuals of a post-operative right inguinal hernia.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD


M. N. Romero, Associate Counsel

INTRODUCTION

The veteran had active military service from September 1943 
to December 1945.

This matter comes to the Board of Veteran's Appeals (Board) 
on appeal from a July 1999 rating decision, which denied the 
veteran's claim for an increased (compensable) rating for 
residuals of a post-operative right inguinal hernia.


FINDING OF FACT

The veteran's post-operative right inguinal hernia is not 
recurrent, and his scar is well healed.


CONCLUSION OF LAW

The criteria for an increased evaluation for residuals of a 
post-operative right inguinal hernia have not been met. 38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§  4.1, 4.2, 
4.3, 4.7, 4.114 Code 7338, 4.118 Code 7803, Code 7804, Code 
7806 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran had active military service from September 1943 
to December 1945.  Service medical records indicate the 
veteran was diagnosed with a right inguinal hernia while in 
service in November 1943.  In December 1943, he underwent 
surgery for his hernia at the U.S. Naval Hospital in Sampson, 
New York.  There are no subsequent indications in the 
veteran's service medical records, which indicate that he 
received additional treatment for his condition while in 
service.  Physical examination records at the time of the 
veteran's separation, did note the veteran's history of a 
right inguinal hernia.

By a rating decision dated in February 1980, the RO granted 
the veteran service connection for post-operative right 
inguinal hernia, and a noncompensable evaluation was 
assigned.  (Since this February 1980 decision, the veteran's 
rating was temporarily increased to 100 percent due to the 
veteran's hospitalization for his service connected condition 
in 1992.  The veteran's rating has not subsequently been 
increased since.)

On September 2, 1992 the veteran underwent surgery for repair 
of a right recurrent indirect inguinal hernia with mesh and 
orchiectomy.  Subsequent to his operation, on September 7 
1992, the veteran presented for treatment with complaints of 
itching over his incision site with slightly yellow drainage.  
The patient was given two grams of Ancef at that time and was 
then discharged from the emergency room.  Shortly thereafter, 
the veteran was rehospitalized from September 9 through 
September 19, 1992 for possible wound cellulitis or stitch 
abscess.  It is noted in the medical records relevant to this 
hospitalization, that the veteran presented for treatment 
with redness surrounding his incision site.  The veteran was 
given medication at the time of his admission.  During the 
course of his hospitalization, a gram stain of the wound was 
obtained, which did not reveal any polys or any other 
organisms.  The patient was begun on intravenous antibiotics 
of Ancef.  His sutures were removed, and his wound was also 
steri-stripped.  Slight drainage was noted from all the 
suture sites.  Antibiotics were continued for ten days.  
During this time, the veteran remained febrile, and the 
erythema over the superior portion of the wound slowly began 
to recede.  By the tenth day of antibiotics, the veteran's 
wound was noted to be very clean and dry without erythema.  
At the time of discharge, the veteran was advised to follow-
up in two weeks for another wound check.  

A surgical clinic record dated October 2 1992, indicates the 
veteran was seen for a follow-up check on his wound.  On 
exam, it was noted that the wound was healing without 
redness.  At this time, the veteran was advised to finish his 
antibiotics and return to the clinic in one month for a 
follow-up.  

During the same month as his above-referenced surgery, the 
veteran requested a temporary 100 percent increased rating 
due to his surgery in addition to an increased (compensable) 
rating for post-operative right inguinal hernia.  He 
subsequently received a VA examination in June 2000.  
Physical examination and diagnosis indicated the veteran had 
no hernias at that time.  There was no tenderness in either 
groin.  It was noted the veteran had an absent right testicle 
and atrophy of the left testicle.


II.  Legal Analysis

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  38 U.S.C.A. § 1155.  Applicable regulations 
require that in evaluating a given disability, that 
disability must be viewed in relation to its whole recorded 
history.  38 C.F.R. §§ 4.1,4.2.  VA is also required to 
resolve any reasonable doubt regarding the current level of 
the veteran's disability in the veteran's favor.  38 C.F.R. 
§ 4.3.  Lastly, separate diagnostic codes identify the 
various disabilities.  VA therefore, has a duty to 
acknowledge and consider all regulations, which are 
potentially applicable through the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusions.  Schafrath v. Derwinski, 1 Vet.App. 589 
(1991).

In this instant case, the veteran's right inguinal hernia is 
currently evaluated under 38 C.F.R. § 4.114, Diagnostic Code 
7339, which provides that a noncompensable evaluation is 
warranted for a small, reducible inguinal hernia, for one 
which is without true hernia protrusion, and for any 
preoperative inguinal hernia which is remediable.  A 10 
percent evaluation is appropriate for a recurrent post-
operative inguinal hernia, which is readily reducible and 
well supported by a truss or belt. A 30 percent evaluation is 
provided for an inguinal hernia which is small, post 
operative recurrent, or unoperated irremediable, not well 
supported by a truss, or not readily reducible. A 60 percent 
evaluation is provided for an inguinal hernia which is large, 
post operative, recurrent, not well supported under ordinary 
conditions and not readily reducible, when considered 
inoperable. 38 C.F.R. § 4.114, Code 7338 (1999).

In this regard, a review of the medical evidence in this case 
indicates that subsequent to his surgery in 1992, the veteran 
has no recurrent hernias at this time.  As a result, the 
assignment of a compensable evaluation for the veteran's 
post-operative right inguinal hernia under Diagnostic Code 
7338 is not appropriate.

The veteran's residuals from his 1992 surgery for a right 
inguinal hernia also includes a healed scar.  Under 
applicable criteria, a 10 percent evaluation is warranted for 
superficial scars that are poorly nourished with repeated 
ulceration.  38 C.F.R. § 4.118, Diagnostic Code 7803.  A 10 
percent evaluation is warranted for superficial scars that 
are tender and painful on objective demonstration.  38 C.F.R. 
§ 4.118 Diagnostic Code 7804.  Scars may also be evaluated 
for limitation of functioning of the part affected.  
38 C.F.R. § 4.118, Diagnostic Code 7805.  Based on the 
evidence on file in this instant case, it appears that the 
veteran's scar has in fact healed.  Although the veteran was 
rehospitalized for treatment of his wound in 1992, it was 
noted at discharge that the wound was very clean and dry 
without erythema.  A subsequent follow up examination of the 
wound indicated the wound was healing without redness.  More 
recently, there was no tenderness in either groin, which was 
noted in the veteran's June 2000 VA examination.

In addition, full consideration has been given to the 
requirement of 38 C.F.R. § 4.3 to resolve any reasonable 
doubt regarding the current level of the veteran's disability 
in his favor.  However, the medical evidence in this case 
does not create a reasonable doubt regarding the current 
level of this disability.  The evidence does not reflect the 
presence of more severe symptomatology such as would warrant 
a higher evaluation.  Accordingly, it is determined that the 
preponderance of the evidence is against the assignment of an 
increased disability rating for residuals of the veteran's 
service connected post-operative right inguinal hernia.

ORDER

Entitlement to an increased evaluation for service connected 
residuals of a post-operative right inguinal hernia is 
denied.



		
	
	Member, Board of Veterans' Appeals



 

